UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 [Missing Graphic Reference] FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2009. o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13268 ASPYRA, INC. (Exact name of Registrant as specified in its charter) California 95-3353465 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 26115-A Mureau Road, Calabasas, California 91302 (Address of principal executive offices) (818) 880-6700 Registrant’s telephone number, including area code Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes / / No / / Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of May14, 2009, there were 12,437,150 shares of the registrant’s only class of common stock outstanding. ASPYRA, INC. QUARTERLY REPORT ON FORM10-Q March31, TABLE OF CONTENTS Page PARTI – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) 1 Condensed consolidated balance sheets at March31, 2009 and December31, 2008 1 Condensed consolidated statements of operations for the three months ended March31, 2009 and 2008 2 Condensed consolidated statements of cash flows for the three months ended March31, 2009 and 2008 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 4T. Controls and Procedures 19 PARTII – OTHER INFORMATION Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures 22 ExhibitIndex 23 ASPYRA, INC. PARTI - FINANCIAL INFORMATION Item 1.Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS March31, December31, 2009 2008 (Unaudited) ASSETS CURRENT ASSETS: Cash $ 584,295 $ 779,630 Receivables, net 691,844 806,996 Inventory 39,292 27,358 Prepaid expenses and other assets 137,617 225,971 TOTAL CURRENT ASSETS 1,453,048 1,839,955 PROPERTY AND EQUIPMENT, net 413,105 498,395 OTHER ASSETS 699,379 182,698 INVENTORY OF COMPONENT PARTS, net 20,193 27,693 CAPITALIZED SOFTWARE COSTS, net of accumulated amortizationof $917,973 and $798,919 2,813,310 2,851,327 INTANGIBLES, net 2,900,365 3,072,490 GOODWILL 6,692,000 6,692,000 $ 14,991,400 $ 15,164,558 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Notes payable $ 794,965 $ 794,965 Accounts payable 592,695 710,157 Accrued liabilities: Vacation pay 392,265 357,798 Accrued compensation 264,763 333,712 Accrued interest 305,415 226,635 Deferred rent 75,214 75,511 Customer deposits 435,000 373,928 Other 187,808 254,928 Deferred service contract income 1,707,452 1,914,979 Deferred revenue on system sales 413,263 521,520 Capital lease — current portion 150,237 150,237 TOTAL CURRENT LIABILITIES 5,319,077 5,714,370 CAPITAL LEASE, LESS CURRENT PORTION 160,489 198,048 NOTES PAYABLE 3,060,574 2,460,000 TOTAL LIABILITIES 8,540,140 8,372,418 SHAREHOLDERS’ EQUITY: Common shares, no par value; 20,000,000 shares authorized; 12,437,150 shares issued and outstanding 22,761,951 22,761,951 Additional paid-in-capital 3,728,646 2,587,065 Accumulated deficit (20,041,145 ) (18,556,512 ) Accumulated other comprehensive loss 1,808 (364 ) TOTAL SHAREHOLDERS’ EQUITY 6,451,260 6,792,140 $ 14,991,400 $ 15,164,558 See Notes to Condensed Consolidated Financial Statements. 1 ASPYRA, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) ThreeMonthsEndedMarch31, 2009 2008 NET SYSTEM SALES AND SERVICE REVENUE: System sales $ 243,109 $ 448,768 Service revenue 1,679,548 1,715,797 1,922,657 2,164,565 COSTS OF PRODUCTS AND SERVICES SOLD: System sales 502,476 560,255 Service revenue 566,759 657,559 1,069,235 1,217,814 Gross profit 853,422 946,751 OPERATING EXPENSES Selling, general and administrative 1,485,247 1,480,847 Research and development 438,872 596,451 Total operating expenses 1,924,119 2,077,298 Operating loss (1,070,697 ) (1,130,547 ) INTEREST AND OTHER INCOME 2,886 4,646 INTEREST EXPENSE (416,822 ) (68,498 ) Loss before provision for income taxes (1,484,633 ) (1,194,399 ) PROVISION FOR INCOME TAXES — — NET LOSS $ (1,484,633 ) $ (1,194,399 ) LOSS PER SHARE: Basic $ (.12 ) $ (.10 ) Diluted (.12 ) (.10 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: Basic 12,437,150 12,437,150 Diluted 12,437,150 12,437,150 See Notes to Condensed Consolidated Financial Statements. 2 ASPYRA, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Increase (Decrease) in Cash (unaudited) ThreeMonthsEndedMarch31, 2009 2008 OPERATING ACTIVITIES Net loss $ (1,484,633 ) $ (1,194,399 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 87,848 113,492 Amortization of capitalized software costs 142,688 125,121 Warrant discount and beneficial conversion amortization 313,038 — Amortization of acquired intangibles 172,125 172,125 Provision for doubtful accounts 12,970 767 Stock based compensation 35,490 117,514 Increase (decrease) from changes in: Receivables 102,182 248,887 Inventories (4,434 ) (1,643 ) Prepaid expenses and other assets (34,700 ) (12,342 ) Accounts payable (117,462 ) 14,194 Accrued liabilities 37,954 (275,233 ) Deferred service contract income (207,527 ) 419,076 Deferred revenue on system sales (108,257 ) (30,349 ) Net cash used in operating activities (1,052,718 ) (302,790 ) INVESTING ACTIVITIES Additions to property and equipment (2,652 ) (11,849 ) Additions to capitalized software costs (104,672 ) (156,396 ) Net cash used in investing activities (107,324 ) (168,245 ) FINANCING ACTIVITIES Borrowings on line of credit and notes payable 1,000,000 2,775,000 Payments on line of credit and notes payable — (250,050 ) Payments on capital lease obligations (37,559 ) (37,559 ) Net cash provided by financing activities 962,441 2,487,391 Foreign currency translation adjustment 2,266 170 NET INCREASE (DECREASE) IN CASH (195,335 ) 2,016,526 CASH,beginning of period 779,630 803,392 CASH, end of period $ 584,295 $ 2,819,918 See notes to Condensed Consolidated Financial Statements. 3 ASPYRA, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1-Presentation of Financial Statements In the opinion of management of Aspyra,Inc. (the “Company” or “ASPYRA”), the accompanying unaudited condensed consolidated financial statements reflect all adjustments (which include only normal recurring accruals) necessary to present fairly the Company’s financial position as of March31, 2009, the results of its operations for the three months ended March31, 2009 and 2008, and cash flows for the three months ended March31, 2009 and 2008.These results have been determined on the basis of accounting principles generally accepted in the United States and practices applied consistently with those used in preparation of the Company’s Annual Report on Form10-K for the fiscal year ended December31, 2008. The results of operations for the three months ended March31, 2009 are not necessarily indicative of the results expected for any other period or for the entire year. Note 2-Liquidity As of March31, 2009, the Company’s working deficit was $3,866,029 compared to a working deficit of $3,874,415, as of December31, 2008. At March31, 2009, the Company’s credit facilities with its bank consisted of a revolving line of credit of $1,300,000, of which $744,965 was outstanding. On March31, 2009, the Company executed agreements renewing its revolving line of credit in the aggregate amount of $1,300,000.The revolving line of credit is secured by the Company’s accounts receivable and inventory and matures on May27, 2010.The revolving line of credit is subject to certain covenants, including revised financial covenants.As of March31, 2009, the Company was in compliance with all covenants.Advances under the revolving line of credit are on a formula, based on eligible accounts receivable and inventory balances.This revolving credit line will need to be renewed prior to its maturity.In the event the Company is not able to renew its revolving line of credit it would have a material adverse effect on the Company’s financial statements and liquidity. At March31, 2009, the Company had $310,726 outstanding on its capital leases of which $150,237 is due in the next twelve months. The Company’s primary source of working capital has been generated from private placements of securities and from borrowings.The Company has been experiencing a history of losses due to the integration of its businesses and the significant investment in new products since the quarter ended March31, 2005 and negative cash flows from operations since the quarter ended December31, 2005.An unanticipated decline in sales, delays in implementations where payments are tied to delivery and/or performance of services or cancellations of contracts have had and in the future could have a negative effect on cash flow from operations and could in turn create short-term liquidity problems. On February12, 2009 the Company entered into a Securities Purchase Agreement (the "Purchase Agreement") with various accredited investors.Pursuant to the Purchase Agreement, the investors purchased secured promissory notes from the Company in the principal amount of $1,000,000. The notes are convertible up to 3,225,806 shares of the Company’s Common Stock at a conversion price of $0.31 per share, have a maturity date of March26, 2010 and bear interest at the rate of 12% per annum compounded on each July15 and January15.In April 2009, the note holders signed a waiver extending the maturity date of the convertible notes to August 26, 2010. Pursuant to the terms of thePurchase Agreement, the Company issued three year warrants to purchase up to 5,774,194 of shares of Common Stock with an exercise price of $0.31 per share. In addition, the Company issued the placement agent warrants to purchase up to129,032 shares of Common Stock with an exercise price of $0.31 per share.As a result, assuming the conversion of all promissory notes and exercise of all warrants, up to 9,129,032 shares of the Company’s Common Stock may be issued.Such an issuance if it were to occur, would be highly dilutive of existing shareholders and may, under certain conditions effect a change of control of the Company. We believe that our current cash and cash equivalents, and cash flow from operations, will be sufficient to meet our current anticipated cash needs, including for working capital purposes, capital expenditures and various contractual obligations, for at least the next 12 months.If the Company is unable to generate cash from operations or meet revenue targets or obtain new cash inflows from financing or equity offerings, the Company would need to take action and reduce costs in order to operate for the next 12 months.This requires the Company to plan for potential courses of action to reduce costs and look for new sources of financings and capital infusion.The Company has a detailed strategic plan which outlines short and long term plans to improve its operations.If sales are not as expected, the Company will make significant cost cutting measures beginning June 30, 2009.We may, also, require additional cash resources due to changed business conditions or other future developments, including any investments or acquisitions we may decide to pursue.If these sources are insufficient to satisfy our cash requirements, we may seek to sell debt securities or additional equity securities or to obtain a credit facility with a lender.The sale of additional convertible debt securities or additional equity securities could result in additional dilution to our stockholders.The incurrence of additional indebtedness would result in increased debt service obligations and could result in additional operating and financial covenants that would restrict our operations.In addition, there can be no assurance that any additional financing will be available on acceptable terms, if at all.Although there are no present understandings, commitments or agreements with respect to the acquisition of any other businesses, applications or technologies, we may from time to time, evaluate acquisitions of other businesses, applications or technologies. 4 Note 3-Inventories Inventories consist primarily of computer hardware held for resale and are stated at the lower of cost or market (net realizable value).Cost is determined using the first-in, first-out method. Supplies are charged to expense as incurred.The Company also maintains an inventory pool of component parts to service systems previously sold, which is classified as non-current in the accompanying balance sheets.Such inventory is carried at the lower of cost or market and is charged to cost of sales based on usage.Allowances are made for quantities on hand in excess of estimated future usage.At March31, 2009, the inventory allowance was $144,489. Note 4-Goodwill and Intangible Assets In accordance with Statement of Financial Accounting Standards (“SFAS”) No.142, goodwill is tested for impairment on an annual basis or between annual tests if an event occurs or circumstances change that would indicate the carrying amount may be impaired.In accordance with SFAS No.144, Accounting for Impairment of Long-Lived Assets, management reviews definite life intangible assets to determine if events or circumstances have occurred which may cause the carrying values of intangible assets to be impaired. The purpose of these reviews is to identify any facts and circumstances, either internal or external, which may indicate that the carrying values of the assets may not be recoverable.As of December 31, 2008, there was a goodwill impairment of $576,434 which was reflected in the financial statements. No additional events have occurred since that time that would trigger a reevaluation.At March31, 2009, the net carrying value of goodwill and intangible assets were $6,692,000 and $2,900,365, respectively. Note 5-Earnings per Share The
